UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6815


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL CHAD BOWERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:09-cr-00240-TDS-1; 1:14-cv-00553-TDS-JEP)


Submitted:   September 13, 2016          Decided:   September 15, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Chad Bowers, Appellant Pro Se. Graham Tod Green, Assistant
United States Attorney, Winston-Salem, North Carolina; Robert
Michael Hamilton, Harry L. Hobgood, Michael Francis Joseph, Angela
Hewlett Miller, Assistant United States Attorneys, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Chad Bowers seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2255 (2012) motion and motion for

recusal.   The order is not appealable unless a circuit justice or

judge   issues   a    certificate   of   appealability.      28     U.S.C.

§ 2253(c)(1)(B) (2012).     A certificate of appealability will not

issue   absent   “a   substantial   showing   of    the   denial    of   a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2012).         When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.       Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right.      Slack, 529 U.S. at 484-

85.

      We have independently reviewed the record and conclude that

Bowers has not made the requisite showing.         Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are



                                    2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3